DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This action is in view of the pre-brief appeal conference decision dated 05/13/2021, wherein it was decided that the cited prior arts directed to “fastener driving apparatus” do not anticipate the claimed “surgical impacting tool”, even with their fastener driving apparatus exhibiting substantially identical structure to the claimed surgical impacting tool, because the disclosure of the cited prior art does not mention that the fastener driving apparatus is being used as a surgical tool, configured to couple to a surgical implement and comprises an orthopedic end effector.
During the telephonic interview conducted on March 31, 2021, an agreement was reached with the Applicant in view of the pre-brief appeal conference decision, to enter the after final response dated 01/19/2021 and to file a terminal disclaimer for US Pat. 10603050 to place the application in condition of allowance.
Allowable Subject Matter
Allow claims 20 and 24 – 54.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The panelists determined that even through the discovered references directed “fastener driving apparatus”, exhibit substantially identical structure to that of the claimed “surgical impacting tool”, they do not teach using the fastener driving apparatus as a surgical tool, configured to couple to a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775